Citation Nr: 0305454	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran served on active duty from October 1965 to 
October 1968.  The veteran's military records show that he 
served in Vietnam as an infantryman.  His military 
decorations include the Combat Infantryman Badge, the Air 
Medal, the Bronze Star Medal with "V" device for valor, and 
the Purple Heart Medal with Oak Leaf Cluster for wounds 
received in combat.  The appellant in this claim is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the appellant's claim 
for service connection for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died in February 2001 as the result of 
ventricular fibrillation due to, or as a consequence of, a 
heart attack, due to, or as a consequence of, tobacco use, 
due to, or as a consequence of, post-traumatic stress 
disorder (PTSD).

2.  At the time of the veteran's death, service connection 
was in effect for scars of the left knee as residuals of a 
shell fragment wound, rated noncompensably disabling from May 
1992, and PTSD with major depression, rated as 100 percent 
disabling from August 1994.

3.  The evidence is in approximate equipoise as to the 
question of whether the veteran's PTSD contributed 
substantially and materially to his death.



CONCLUSION OF LAW

The veteran's ventricular fibrillation which caused his death 
was the proximate result of active service.  38 U.S.C.A. §§ 
1310, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the appellant with notice of 
the VCAA in a Statement of the Case dated in July 2002, in 
which the VCAA-compliant duty to assist provisions of the 
revised version of 38 C.F.R. § 3.159 were discussed.  The RO 
has provided the appellant with an explanation of how VA 
would assist her in obtaining necessary information and 
evidence.  The appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of this 
appeal.  Medical nexus opinions addressing the issue on 
appeal have also been obtained and associated with the 
evidence.  See Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002).  Finally, she has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  She has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  The standard of 
review for cases before the Board is as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

The veteran's death certificate shows that he died in 
February 2001 from "presumed ventricular fibrillation due 
to, or as a consequence of, a heart attack, due to, or as a 
consequence of, smoking, due to, or as a consequence of, 
PTSD."  Prior to his death he was service-connected for 
scars of the left knee as residuals of a shell fragment 
wound, rated noncompensably disabling, and PTSD with major 
depression, rated as 100 percent disabling.

The pertinent evidence includes a July 2002 opinion from a VA 
physician who reviewed the veteran's claims file and 
presented the following opinion:  

"Based on thorough review of this veteran's 
file, I find no evidence that his death from 
"heart attack" was causally related to PTSD.  
The death certificate suggests that the PTSD led 
to smoking which led to his "heart attack" and 
death.  I believe this is far too weak an 
association to be supported."

In July 2002, the veteran's VA physician presented the 
following opinion:

"I treated (the veteran) from 1994 through his 
death on February 21, 2001.  During that time I 
treated him for Post Traumatic Stress Disorder, 
as his primary diagnosis with his secondary 
diagnoses of Emphysema, Degenerative Joint 
Disease, Hypertension and Alcoholism. . . . He 
had significant problems with hypertension that 
was poorly controlled and usually became out of 
control when his PTSD was also out of control. . 
. . February 2001 was (a time) when he was having 
more problems with stress and a flare up with his 
PTSD. . . . In March, I received a phone call 
from his wife reporting that she had witnessed 
him having some kind of attack and he 
subsequently died rather suddenly. . . .  I have 
never seen a report of his death certificate nor 
do I know if an autopsy was performed.  It would, 
however, be my opinion that his death is likely 
attributable to sudden cardiac death in light of 
his ongoing problem with hypertension and 
agitation related with the PTSD.  With him being 
in a somewhat agitated state, during that month, 
it is highly likely that his Blood Pressure was 
out of control and therefore contributed to his 
death.  Though his primary compensable service 
connected condition was PTSD, it is my opinion 
that the hypertension and cardiac problems were 
directly aggravated by this PTSD condition and 
therefore his early death was at least partially 
caused by his PTSD and resultant physiological 
instability related to this."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that an abnormal blood test in service will permit 
service connection for leukemia, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection for a disabling disease 
may also be granted under 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of active service. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).

Service connection for the cause of death can also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2002).

In the present case, the evidence turns on the factual 
assertions of two objective medical opinions which address 
the nexus question.  One opinion, from the veteran's treating 
physician, supports the theory of a relationship between the 
veteran's PTSD and his death due to a heart attack; the 
other, from a physician who had the opportunity of reviewing 
the veteran's claims file, advances the opposite view and 
rejects the notion of such a relationship.  Though the 
veteran's physician's opinion was based on his familiarity 
with the veteran's medical condition, which included 
hypertension and PTSD, he admitted that he did not know with 
certainty that the veteran's death was due to a heart attack 
and only based his opinion on the report of the veteran's 
widow.  Nevertheless, the evidence clearly shows that a heart 
attack was the immediate cause of the veteran's death, 
thereby validating the physician's opinion.  Additionally, 
the official death certificate stating that the veteran's 
PTSD contributed to his death constitutes a physician's 
opinion in support of the appellant's claim.  The countering 
opinion of the VA physician who found no relationship between 
PTSD and the veteran's death, however, is also very probative 
as it was based on a complete review of the veteran's claims 
file.  We note that neither the veteran's personal VA 
physician nor the coroner had the opportunity to review his 
claims file.  The probative weight of the coroner's death 
certificate and the veteran's treating physician's opinion is 
thus nearly equally offset by the probative weight of the VA 
physician's opinion.  It is therefore as likely as not that 
the veteran's service-connected PTSD contributed to his 
death.  As the evidence both for and against the appellant's 
claim is in relative equipoise, we will resolve all doubt 
regarding the merits of this case in her favor and allow her 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
the veteran's cause of death is thus granted, subject to the 
applicable laws and regulations which govern awards of VA 
compensation.

ORDER

Service connection for the veteran's cause of death is 
granted.


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

